   3:18-cv-03227-TLW-PJG            Date Filed 01/24/20        Entry Number 24        Page 1 of 8




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                   COLUMBIA DIVISION

Heidi Tolles,                               )
                                            )
                      Plaintiff,            )      C.A. No. 3:18-3227-TLW-PJG
                                            )
       v.                                   )
                                            )     DEFENDANT UNIVERSITY
Corporate Solutions, LLC; and University of ) OF SOUTH CAROLINA’S ANSWER TO
South Carolina,                             )    THE AMENDED COMPLAINT
                                            )
                      Defendants.           )
                                            )

       Defendant University of South Carolina (“Defendant” or “University”) answers the

Amended Complaint as follows:

                                     FOR A FIRST DEFENSE

       I.       The Complaint fails to state a claim upon which relief may be granted.

                                   FOR A SECOND DEFENSE

       II.      Plaintiff’s claims against the University are barred by the Eleventh Amendment to

                the United States Constitution and the doctrine of sovereign immunity.

                                    FOR A THIRD DEFENSE

       III.     Plaintiff’s claim for monetary relief is limited due to her failure to mitigate.

                                   FOR A FOURTH DEFENSE

       IV.      Any recovery awarded to Plaintiff must be offset by any interim and future

                earnings that Plaintiff has or will receive.

                                     FOR A FIFTH DEFENSE

       V.       Some or all of Plaintiff’s claims are time-barred under the applicable statutes of

                limitations and the doctrine of laches. Plaintiff’s claims that are outside of the
3:18-cv-03227-TLW-PJG          Date Filed 01/24/20       Entry Number 24        Page 2 of 8




           applicable statute of limitations should be dismissed.

                               FOR A SIXTH DEFENSE

   VI.     To the extent Plaintiff is asserting claims outside the scope of her Charge of

           Discrimination, Plaintiff has failed to exhaust her administrative remedies and

           such claims should be dismissed.

                             FOR A SEVENTH DEFENSE

   VII.    To the extent Plaintiff seeks relief for alleged discrete acts of discrimination

           and/or retaliation that occurred more than 300 days before she filed her Charge of

           Discrimination, her claims are procedurally barred and/or time-barred.

                             FOR AN EIGHTH DEFENSE

   VIII.   The actions taken by the University were made for legitimate business reasons, in

           good faith, and without malice. The University acted at all times in accordance

           with all federal and state laws.

                               FOR A NINTH DEFENSE

   IX.     Any claim for liquidated damages is barred because the University acted in good

           faith and in compliance with all employment laws.

                               FOR A TENTH DEFENSE

   X.      Plaintiff’s claims are barred under the doctrines of estoppel and waiver.

                           FOR AN ELEVENTH DEFENSE

   XI.     To the extent that Plaintiff alleges injuries that arose out of and in the course and

           scope of her employment, any such injuries, if substantiated, would be barred

           pursuant to S.C. Code § 42-1-540.


                                              2
3:18-cv-03227-TLW-PJG          Date Filed 01/24/20       Entry Number 24       Page 3 of 8




                            FOR A TWELFTH DEFENSE

   XII.    Any claim for punitive damages should be dismissed because they are not

           available against Defendant.

                          FOR A THIRTEENTH DEFENSE

   XIII.   Defendant reserves the right to supplement its affirmative defenses to include any

           applicable defense, both legal and factual.

           FOR A FOURTEENTH DEFENSE AND BY WAY OF ANSWER

   XIV. A.        Each allegation of the Amended Complaint not hereinafter expressly

                  admitted is denied.

           B.     The University responds to the allegations of the Amended Complaint by

                  paragraph numbers corresponding to the respective paragraph numbers of

                  the Amended Complaint as follows:

   1.      Admitted upon information and belief.

   2.      Admitted upon information and belief.

   3.      Admitted.

   4.      This paragraph states legal conclusions to which no response is required. To the

           extent a response is required, the University denies that any discriminatory

           employment practice occurred or any other violation of state or federal law.

   5.      This paragraph is a statement of jurisdiction requiring no response. To the extent

           a response is required, the University denies that any discriminatory employment

           practice occurred or any other violation of state or federal law.

   6.      This paragraph is a statement of venue requiring no response. To the extent a


                                             3
3:18-cv-03227-TLW-PJG        Date Filed 01/24/20      Entry Number 24         Page 4 of 8




         response is required, the University denies that any discriminatory employment

         practice occurred or any other violation of state or federal law.

                                       FACTS

   7.    The University incorporates its prior responses verbatim.

   8.    The University admits only that Plaintiff was hired as a Program Manager in or

         about 2014. The University denies the remaining allegations in this paragraph.

   9.    This is a statement of law requiring no response.

   10.   This is a statement of law requiring no response.

   11.   This is a statement of law requiring no response.

   12.   The University lacks sufficient information to admit or deny. To the extent a

         response is required, the University denies the allegations and demands strict

         proof thereof.

   13.   This states legal conclusions requiring no response. To the extent a response is

         required, the University denies the allegations and demands strict proof thereof.

   14.   The University admits only that Plaintiff took FMLA leave. The University

         denies the remaining allegations and demands strict proof thereof.

   15.   This states a legal conclusion requiring no response. To the extent a response is

         required, the University denies the allegations and demands strict proof thereof.

   16.   Denied.

   17.   Denied.

   18.   The University admits only that Plaintiff briefly returned to the office but denies

         the remaining allegations and demands strict proof thereof.


                                           4
3:18-cv-03227-TLW-PJG       Date Filed 01/24/20      Entry Number 24   Page 5 of 8




   19.   Denied.

   20.   Denied.

   21.   Denied.

   22.   Denied.

   23.   Denied.

   24.   Denied.

   25.   Denied.

                    AS TO THE FIRST CAUSE OF ACTION
                            (FMLA Interference)

   26.   The University incorporates its prior responses verbatim.

   27.   This is a statement of law requiring no response.

   28.   This is a statement of law requiring no response.

   29.   Denied.

   30.   Denied.

   31.   Denied.

   32.   Denied.

                   AS TO THE SECOND CAUSE OF ACTION
                            (FMLA Retaliation)

   33.   The University incorporates its prior responses verbatim.

   34.   This is a statement of law requiring no response.

   35.   This is a statement of law requiring no response.

   36.   Denied.

   37.   Denied.


                                          5
    3:18-cv-03227-TLW-PJG        Date Filed 01/24/20      Entry Number 24     Page 6 of 8




       38.    Denied.

       39.    Denied.

       40.    Denied.

       41.    Denied.

                      AS TO THE THIRD CAUSE OF ACTION
                (ADA Disparate Treatment & Hostile Work Environment)

       42.    The University incorporates its prior responses verbatim.

       43.    This is a statement of law requiring no response.

       44.    This is a statement of law requiring no response.

       45.    Denied.

       46.    Denied.

       47.    Denied.

       48.    Denied.

       49.    Denied.

       50.    Denied.

                        AS TO THE FIFTH CAUSE OF ACTION1
             (Rehabilitation Act Discrimination & Hostile Work Environment)

       51.    The University incorporates its prior responses verbatim.

       52.    This is a statement of law requiring no response.

       53.    This is a statement of law requiring no response.

       54.    Denied.


1
  The Amended Complaint goes from the Third Cause of Action to the Fifth Cause of action, and
it does not include a Fourth Cause of Action. The University’s Answer to the Amended
Complaint will follow the same numbering used by the Amended Complaint.

                                               6
3:18-cv-03227-TLW-PJG       Date Filed 01/24/20      Entry Number 24   Page 7 of 8




   55.   Denied.

   56.   Denied.

   57.   Denied.

   58.   Denied.

   59.   Denied.

   60.   Denied.

                    AS TO THE SIXTH CAUSE OF ACTION
                             (ADA Retaliation)

   61.   The University incorporates its prior responses verbatim.

   62.   This is a statement of law requiring no response.

   63.   Denied.

   64.   Denied.

   65.   Denied.

   66.   Denied.

   67.   Denied.

   68.   Denied.

   69.   Denied.

                   AS TO THE SEVENTH CAUSE OF ACTION
                         (Rehabilitation Act Retaliation)

   70.   The University incorporates its prior responses verbatim.

   71.   This is a statement of law requiring no response.

   72.   Denied.

   73.   Denied.


                                          7
   3:18-cv-03227-TLW-PJG           Date Filed 01/24/20        Entry Number 24      Page 8 of 8




         74.   Denied.

         75.   Denied.

         76.   Denied.

         77.   Denied.

         78.   Denied.

         C.    The University denies Plaintiff’s prayer for relief contained in the Wherefore

               clause following paragraph 78.

         WHEREFORE, having fully answered the Amended Complaint and having set forth

various defenses, the University requests that this action be dismissed and that it be awarded its

costs.

                                                     Respectfully submitted,

                                                     s/ R. Hayne Hodges III
                                                     R. Hayne Hodges III (FID # 9663)
                                                     GIGNILLIAT, SAVITZ & BETTIS, L.L.P.
                                                     900 Elmwood Avenue, Suite 100
                                                     Columbia, South Carolina 29201
                                                     Phone: (803) 799-9311
                                                     Fax: (803) 254-6951
                                                     hhodges@gsblaw.net

January 24, 2020                                     Attorneys for Defendant University of South
Columbia, South Carolina                             Carolina




                                                 8
